Citation Nr: 1138098	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-01 086	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Whether there is new and material evidence to reopen a claim for service connection for a low back disorder.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty in the military from November 29, 1977 to June 15, 1980, and from June 19, 1980 to July 15, 1982.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In this decision the Board is reopening the claims for service connection for hypertension and a low back disorder because there is new and material evidence.  However, rather than immediately readjudicating these claims on their underlying merits, the Board instead is then remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  An unappealed August 1995 rating decision denied service connection for hypertension because, although there was a diagnosis of hypertension at the time of that decision and elevated blood pressure readings while in service, they were isolated occurrences (rather than persistent or recurrent elevations), so no resultant diagnosis of hypertension while in service to establish the onset of this condition while in service or indication of the condition's presence to a degree of at least 
10-percent disabling during the one-year presumptive period following the Veteran's discharge from service.  

2.  Since that August 1995 rating decision, however, additional medical evidence has been submitted showing additional diagnoses of hypertension and suggesting this condition dates back to the Veteran military service, as evidenced by his elevated blood pressure readings while in service. 

3.  An October 1983 decision initially considered and denied the Veteran's claim for service connection for a low back disorder (low back syndrome) because, although he had complained of low back pain while in service and consequently had received treatment for it with exercise, heat, and medication, and had also complained of low back pain when examined by VA for compensation purposes after service in connection with his then current claim, X-rays of his low back had been unremarkable (negative/normal), also objective physical examination, except for suggestive of a congenital disability.

4.  The Veteran appealed that October 1983 decision to the Board, but the Board issued a decision in August 1985 also denying this claim for essentially the same reasons - namely, he had a congenital or developmental low back disorder that was causing his low back pain, with no clinical indication or evidence of a superimposed low back disorder, such as may have resulted from aggravation of the pre-existing congenital or developmental low back disorder during service so as to have resulted in additional disability.

5.  Subsequent rating decisions in August 1995, March 2000, and most recently in November 2001, which the Veteran did not appeal, concluded there was not new and material evidence to reopen this claim because the evidence submitted already had been considered or referred to or summarized evidence previously considered, so was cumulative or redundant of that evidence, and did not instead relate or link this claimed disorder to the Veteran's military service.

6.  Since that most recent November 2001 rating decision, however, there is medical evidence listing a diagnosis of arthritis and possibly degenerative disc disease of the low back, as well, so not just the congenital or developmental low back disorder previously mentioned.



CONCLUSIONS OF LAW

1.  The August 1995 rating decision denying service connection for hypertension is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R §§ 3.102, 3.156, 3.159 (2011).

3.  The November 2001 rating decision denying the petition to reopen the claim for service connection for a low back disorder also is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

4.  But there is new and material evidence since that decision to reopen this claim, as well.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R §§ 3.102, 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Here, though, since the Board is reopening the claims, regardless, there is no need to discuss whether the Veteran has received sufficient VCAA notice concerning his petitions to reopen these previously denied, unappealed, claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006) (wherein the Court held that this notice not only must apprise the Veteran of the type of evidence and information needed to establish his underlying entitlement to service connection, including of his and VA's respective responsibilities in obtaining this supporting evidence, but also must inform him of the specific reasons his claim was previously denied so he will have the opportunity to submit evidence addressing these shortcomings).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006). 

Even if, for the sake of argument, he has not received this required notice, this ultimately is inconsequential and, thus, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2010).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating a VCAA notice error must be outcome determinative of a claim to be prejudicial, and that, as the pleading party, the Veteran, not VA, bears this burden of proof).  The Board is reopening his claims irrespective of any Kent notice deficiency.

Moreover, the Board is temporarily deferring consideration of whether there has been compliance with the other notice and duty to assist provisions of the VCAA, as they concern the underlying claims for service connection, pending completion of the additional development of these claims on remand.

II.  Petition to Reopen the Claim for Service Connection for Hypertension

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.


Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) confirmation the Veteran has the claimed disability; 
(2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Hypertension may be presumed to have been incurred in service if manifest to a compensable degree of at least 10-percent disabling within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 .F.R. §§ 3.307, 3.309(a).

According to 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Further, according to DC 7101, the minimum compensable rating of 10 percent for hypertension requires diastolic blood pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


An August 1995 rating decision previously considered and denied this claim because, although there was a diagnosis of hypertension at the time of that decision and elevated blood pressure readings while in service, they were considered isolated occurrences (rather than the required persistent or recurrent elevations), so no resultant diagnosis of hypertension while in service to establish the onset of this condition while in service or indication of the condition's presence to a degree of at least 10-percent disabling during the one-year presumptive period following the Veteran's discharge from service.  

The evidence of record at the time of that earlier August 1995 decision consisted of service treatment records (STRs) showing several elevated blood pressure readings while the Veteran was in the military, including of 144/100 in November 1981 and of 142/98 in February 1981, but no consequent hypertension diagnosis.  His blood pressure was 140/86 when taken in June 1992 during his military separation examination.  His blood pressure was 140/90 when it again was measured during his initial VA compensation examination after service, in August 1983, and it was 154/76, 150/84, and 158/80 when yet again measured during a subsequent June 1995 VA compensation examination, at the conclusion of which hypertension was diagnosed.

The RO sent the Veteran a letter later in August 1995 notifying him of that decision and apprising him of his procedural and appellate rights, but he did not appeal.  Therefore, that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103. 

That decision is the last final and binding denial of this claim, so it marks the starting point for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating VA need only review for newness and materiality the evidence that has been submitted or otherwise obtained since the last final and binding denial of the claim, regardless of the specific basis of that denial).

The Board has jurisdictional responsibility to first determine whether there is new and material evidence since that prior final and binding denial of this claim because this initial determination affects the Board's jurisdiction to adjudicate the underlying merits of this claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant because further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

If, on the other hand, there is new and material evidence since that earlier decision, the claim must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 


Second, if there is new and material evidence, the Board may then proceed to evaluate the underlying merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999). 

During the many years since that August 1995 rating decision, additional medical evidence has been submitted showing additional diagnoses of hypertension and, as importantly, suggesting this condition dates back to the Veteran military service, as evidenced by his elevated blood pressure readings while in service.  So this evidence is new and material to this claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  See also Shade v. Shinseki, 24 Vet. App. 110 (2010) (wherein the Veterans Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening.").  According to the holding in Shade, "the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  Shade further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."



Accordingly, the claim of service connection for hypertension is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  To this extent only, this appeal is granted subject to the further development of this claim on remand. 

III.  Petition to Reopen the Claim for Service Connection for a Low Back Disorder

An October 1983 RO decision initially considered and denied this claim for service connection for a low back disorder (low back syndrome) because, although the Veteran had complained of low back pain while in service and consequently had received treatment for this with exercise, heat, and medication, and had also complained of low back pain when examined by VA for compensation purposes after service in connection with his then current claim, 
X-rays of his low back had been unremarkable (negative/normal), as had been objective physical examination, except for suggestive of a congenital disability.

The Veteran appealed that October 1983 RO decision to the Board, but the Board issued a decision in August 1985 also denying this claim for essentially the same reasons - namely, he had a congenital or developmental low back disorder that was causing his low back pain, with no clinical indication or evidence of a superimposed low back disorder, such as may have resulted from aggravation of the pre-existing congenital or developmental low back disorder during service so as to have resulted in additional disability.  Congenital and developmental "defects" are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.


In VAOPGCPREC 82-90, VA's General Counsel explained that support for this position could be found in VA regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities.

Also according to this VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) did not exist when the Board issued that August 1985 decision denying this claim, so there was no further level of appellate review, meaning a Board decision necessarily was final and binding absent some exception - such as the Chairman ordered reconsideration of the decision or a successful collateral attack of the decision by establishing it involved clear and unmistakable error (CUE).  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1000, 20.1100, 20.1400, etc.

Subsequent RO rating decisions in August 1995, March 2000, and most recently in November 2001, which the Veteran did not appeal, concluded there was not new and material evidence to reopen this claim because the evidence submitted already had been considered or referred to or summarized evidence previously considered, so was cumulative or redundant of that evidence, and did not instead relate or link this claimed disorder to his military service.

The RO notified the Veteran of that most recent November 2001 decision in a letter sent to him later that same month.  The letter apprised him of his procedural and appellate rights, in the event he elected to appeal, but he did not, so that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

This current appeal concerns a more recent petition to reopen this claim in December 2004, which the RO denied in January 2006.

Amongst the additional evidence received since that earlier November 2001 RO decision are VA clinical records dated in January and March 2005 listing diagnoses of low back arthritis and degenerative changes of L5-S1.

So this is evidence of a newly-diagnosed low back disorder, that is, in addition to the congenital or developmental disorder previously diagnosed.  Hence, there is at least the suggestion the Veteran has additional low back disability apart from his congenital or developmental low back disorder.

Accordingly, this claim for a low back disorder also is reopened because there is new and material evidence concerning this claim, as well.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  To this extent only, this appeal is granted subject to the further development of this claim on remand.


ORDER

As there is new and material evidence, the petitions to reopen these claims for service connection for hypertension and a low back disorder are granted.


REMAND

The Board must further develop these claims before readjudicating them on their underlying merits.


A.  Hypertension

Because there are elevated blood pressure readings both during and relatively soon after service, the Veteran needs to be reexamined for a medical nexus opinion concerning whether those elevated blood pressure readings in service were early or prodromal indications of the hypertension later diagnosed after service.  See Mclendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

B.  Low Back Disorder

Also, to allow for proper legal analysis of this claim, a medical opinion is needed to determine whether the Veteran's congenital or developmental low back condition is a "disease" or "defect."  Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If a "disease", an opinion is required as to whether it was as likely as not aggravated by his military service beyond its natural progression.  If instead a "defect", an opinion is required as to whether it was as likely as not subject to a superimposed disease or injury during his military service that resulted in disability apart from the congenital or developmental defect.  To this end, the examiner should take note of the more recent diagnoses in January and March 2005 of low back arthritis and degenerative changes of L5-S1.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule an appropriate VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the elevated or marginal blood pressure readings in service and so relatively soon after discharge were early or prodromal indications of the hypertension eventually diagnosed.  That is, an opinion is needed concerning whether the Veteran's hypertension had its onset during his service from November 1977 to July 1982 or within the one-year presumptive period following his separation from service, meaning by July 1983.

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner is encouraged to try and provide definitive comment on this determinative issue of causation.  If the examiner determines that he or she cannot provide this requested medical nexus opinion without resorting to mere speculation, the examiner must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion. 

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

2.  Also schedule an appropriate VA compensation examination to first determine whether the Veteran's congenital or developmental low back condition is a "disease" or "defect."  Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If a "disease", an opinion is required as to the likelihood (very likely, as likely as not, or unlikely) it was aggravated by his military service beyond its natural progression.  If instead a "defect", an opinion is required as to the likelihood (very likely, as likely as not, or unlikely) it was subject to a superimposed disease or injury during his military service that resulted in disability apart from the congenital or developmental defect.  To this end, the examiner should take note of the more recent diagnoses in January and March 2005 of low back arthritis and degenerative changes of L5-S1.

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner is encouraged to try and provide definitive comment on this determinative issue of causation.  If the examiner determines that he or she cannot provide this requested medical nexus opinion without resorting to mere speculation, the examiner must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion. 

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

3.  Then readjudicate these claims for service connection for a low back disorder and hypertension on their underling merits, in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


